Citation Nr: 9923326	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied service connection for 
rash around the eyes.  The scope of the veteran's claim was 
later determined to include a more generalized skin 
condition, manifested by symptoms in various areas of the 
body.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran has know clinical diagnoses including rash, 
periorbital dermatitis, verruca vulgaris, folliculitis, 
pimples, freckles and dermatoheliosis.

3.  There is no competent medical evidence of record that 
establishes a causal nexus between a skin disorder and the 
veteran's active military service, including service during 
the Persian Gulf War.



CONCLUSIONS OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1995, the veteran filed a claim for service 
connection for "Persian Gulf Syndrome," which he believed 
was responsible, inter alia, for a rash around both eyes.  
The veteran's service administrative records show that he was 
assigned to he Southwest Asia theater of operations (SWA) 
during the Persian Gulf War from January to April of 1991.  
There is no indication in the veteran's service medical 
records that he was treated for or complained of any skin 
rash or other skin condition during his active service, and 
there is no report or notation of a skin condition on the 
veteran's pre-separation physical examination, conducted in 
April 1991.

None of the veteran's VA outpatient treatment reports through 
October 1993 note any skin rash.  The first medical 
evaluation or treatment of any skin condition appears to have 
been in December 1993, when the veteran was seen at the 
Madison, Wisconsin, VA Medical Center (VAMC) with a rash 
below both eyes.  The veteran told the treating physician 
that the rash had been present for about 2-1/2 months (i.e., 
no earlier than September 1993).  The veteran was treated for 
this condition again in January 1994, at which time he 
reported first having noticed the rash in November 1993.  The 
veteran's condition was evaluated as a rash, or macular rash, 
at this time, and treated with hydrocortisone.  In October 
1994, the rash was reevaluated, and a diagnosis of 
periorbital dermatitis of unknown etiology, suspect allergen, 
was offered.  Treatment notes indicate that the condition had 
been present since autumn 1993.  The veteran received a 
Persian Gulf Registry examination in November 1994, at which 
time "erythematous excoriations" of the right malar area 
were noted, and a "definite diagnosis" of facial dermatitis 
was offered.  In March 1995, papular lesions were noted on 
the veteran's abdominal trunk and back.  These were described 
as papular lesions, and also were treated with hydrocortisone 
cream.  It was reported that the veteran's eye rash had 
resolved as of this time.  April 1995 treatment notes 
describe several excoriated papules of the scalp and abdomen, 
although no primary lesions were present.  At this time, the 
veteran denied any prior skin problems until his "service 
[in] Saudi."  No medical treatment provider has associated 
any of the veteran's skin symptoms with his period of active 
military service.  A November 1995 treatment record reported 
"flares" in the veteran's facial rash, but no examination 
findings relative to the condition were offered.  Notes from 
a January 1996 follow-up dermatology appointment report 
"[o]nly excoriations" on the face and trunk.

In April 1996, the veteran was examined at the Madison VAMC, 
where he reported that "he developed a rash on the face in 
approximately June of 1991 . . . while he was in the 
military."  The examiner noted that there was no evidence of 
any rash at the time of the examination, and the veteran 
reported that the rash around the eyes had resolved in 
January 1996, with no recurrence.  The examiner's diagnosis 
was periorbital dermatitis, not currently active.  Outpatient 
treatment in February 1997 found slight puffiness around the 
eyes, but no lesions.  There was some excoriation on the 
abdomen and some plaque on two fingers of the right hand.  
The treating physician diagnosed verruca vulgaris, a benign 
comedone on the nose, and folliculitis of the scalp that the 
veteran "picks."

The veteran's written statement in November 1996 and his 
testimony before a hearing officer at the RO in May 1997 both 
reported that his rash had been present at the time of and 
continuously after his active service in SWA, although at the 
May 1997 hearing, the veteran noted that "finally now it is 
gone away."  Evidence from the veteran's Social Security 
Administration (SSA) disability claim proceedings was 
reviewed, but contained no new material with respect to any 
claimed skin condition.

The veteran's most recent VA examination was conducted in 
September 1998.  The veteran again reported intermittent 
flaring of the rash in the area of the eyes, but there was no 
indication of a rash upon examination.  No rashes, sores, 
lesions or other skin conditions were noted on any other area 
of the body during the examination, other than freckles and 
dermatoheliosis.  The examiner's assessment was of a 
"history of periorbital dermatitis not present at this 
time" and dermatoheliosis.

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, signs or symptoms 
involving the skin.  See 38 C.F.R. § 3.317(b).  However, the 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  
The VA General Counsel's office (whose opinions are binding 
on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), 
has further determined that service connection may not be 
presumptively established under 38 U.S.C. § 1117(a) "for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).  

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

As noted above, the veteran's service medical records show no 
indication of any treatment or complaints of a skin 
condition.  The veteran's initial, October 1993, application 
for VA compensation (for a cervical spine injury) does not 
report a skin condition, and there is no documentation of any 
skin symptoms prior to December 1993.  At that time, the 
veteran reported that the condition had been present no 
earlier than September 1993, and he continued to report 
autumn 1993 as the beginning date for his skin symptoms 
through at least November 1994.  It was not until early 1995 
that the veteran began to report that skin symptoms had been 
present since his active service.  After considering the 
above, the Board places greater weight on the veteran's 
initial statements to treating physicians regarding the date 
of onset of his skin condition and finds that it has not been 
continuously symptomatic since the time of his release from 
active duty.

Review of the claims file indicates that there is no 
competent (i.e., medical) evidence of a current, active skin 
condition, and no treatment for any skin symptoms since 
approximately February 1997, although the veteran has 
reported periodic flare-ups of the rash around his eyes.  
Even assuming that the veteran's periorbital dermatitis is 
chronic, however, there is no medical evidence suggesting 
that it is related to or otherwise had its origin during his 
period of active military service.  As such, the veteran's 
claim is not well-grounded.

As for the veteran's claim under 38 U.S.C.A. § 1117, as 
indicated, the veteran has been diagnosed with a number skin 
conditions, including rash, periorbital dermatitis, verruca 
vulgaris, folliculitis, pimples, freckles and 
dermatoheliosis.  These diagnoses appear to relate to 
conditions present at the times they were rendered, and do 
not appear to have been offered as alternative or conflicting 
diagnoses for static underlying symptomatology.  After 
reviewing the file, there is no indication that any of the VA 
examiners' diagnoses were clearly inappropriate.  In reaching 
medical conclusions (e.g., the diagnosis of a condition or 
its etiology), VA adjudicators are limited to consideration 
of the competent medical evidence or opinions of record and 
may not rely upon their own unsubstantiated medical judgment.  
See Allday v. Brown, 7 Vet. App. 517, 527 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, absent 
competent evidence to the contrary, the Board must accept the 
above diagnoses as conclusive.

Since the veteran's skin symptoms have been definitively 
diagnosed by competent medical authority, as noted above, the 
Board finds that the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are inapplicable, and the veteran's claim 
for service connection for an undiagnosed skin condition on a 
presumptive basis must be denied.

The veteran contends that his skin condition originated on 
active duty, suggesting that the absence of any symptoms 
prior to his active military service in SWA compels the 
conclusion that any current skin disorders began during or 
were caused by this service.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

Accordingly, in the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for a skin disorder is not well grounded and must 
be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

